BUFORD, Justice.
This is an appeal by appellant in habeas corpus proceedings wherein petition was filed in the Circuit Court in and íor Alachua County after appellant was convicted on a plea of guilty to an information charging incest in the Criminal Court of Record of Hillsborough County, Florida. The petition was dismissed for insufficiency.
The contention of appellant is that he was denied due process of law in that he was ignorant of his right to have legal counsel and was not provided with such counsel in the proceedings in' the Criminal Court of Record, .supra.
The petition is insufficient in its allegations to show that appellant is entitled, to the relief sought and the judgment of dismissal should be .affirmed on authority of Bute v. Illinois, 333 U.S. 640, 68 S.Ct. 763, 92 L.Ed. 986 and O’Connell ex rel. Kwong Han Foo v. Ward, 1 Cir., 126 F.2d 615.
It is so ordered.
Affirmed.
ROBERTS, C. J., and HOBSON and MATHEWS, JJ., concur.